Citation Nr: 0810071	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  04-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, including degenerative disc disease, radiculopathy, 
and spinal stenosis of L4-5.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law




ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
residuals of a low back disorder.  

The Board is noted to have remanded this issue for further 
development in September 2007, to include clarification as to 
whether the veteran still desired a hearing and, if so, what 
type of hearing: RO, Travel Board, or video conference.  The 
Board also remanded an issue of entitlement to an increased 
rating for post-traumatic stress disorder for issuance of a 
statement of the case, which was later issued in January 
2008.  To date, a substantive appeal regarding this issue has 
not been received.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was previously scheduled to attend a requested 
videoconference hearing at the RO before a Veterans Law Judge 
to be held July 3, 2007.  Notice of this was sent on June 2, 
2007 to the veteran.  A request to postpone the hearing was 
received on June 25, 2007, but was not added to the claims 
file until after the scheduled hearing.  This letter sent by 
the veteran's attorney, indicated that he was in the process 
of obtaining lay statements in support of the veteran's 
service connection claim.  Further, the attorney requested 
"further development or continue for another hearing in the 
future."  The Board in its September 2007 remand asked the 
Agency of Original Jurisdiction (AOJ) to send the veteran and 
his attorney a follow up letter informing them as to how soon 
they should send any additional evidence.  In addition, the 
AOJ should inquire as to whether the veteran still wants 
another hearing and, if he does, what type of hearing: RO, 
Central Office, Travel Board, or video conference.  A report 
of contact dated in December 2007 reveals that the veteran's 
attorney was contacted by the AOJ in regards to whether the 
veteran still desired a hearing.  In January 2008 the 
veteran's representative submitted a written and signed 
statement in response, indicating that the veteran wanted to 
attend a Travel Board hearing before a Veterans Law Judge at 
the RO.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge, with appropriate 
notification to the veteran and his 
representative.  A copy of the notice to 
the veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



